 



Exhibit 10.6
RELEASE AND SETTLEMENT AGREEMENT
          This Release and Settlement Agreement (the “Release”) is entered into
this 10th day of August, 2007 by and between Glenview Capital Partners, L.P.,
Glenview Institutional Partners, L.P., Glenview Capital Master Fund, Ltd., QDRF
Master Ltd., Quadrangle Debt Opportunities Fund Master Ltd., Quadrangle Debt
Recovery Income Fund LP, Quadrangle Debt Recovery Income Fund Master Ltd ,
Quadrangle Debt Opportunities Fund Master Ltd, Columbia Funds Master Investment
Trust-Columbia High Income Master Portfolio, Columbia Funds Variable Insurance
Trust 1 — Columbia High Yield Fund, Variable Series, The Mainstay Funds on
Behalf of its High Yield Corporate Bond Fund, The Mainstay Funds on Behalf of
its Diversified Income Fund, Mainstay VP Series Fund, Inc. on Behalf of its High
Yield Corporate Bond and Deephaven Distressed Opportunities Trading Ltd.
(collectively, the “Series B Preferred Stockholders”), and Haights Cross
Communications, Inc. (“HCC”, and collectively with the Series B Preferred
Stockholders, the “Parties”).
WITNESSETH:
          WHEREAS, certain of the Series B Preferred Stockholders commenced an
action against HCC on or about February 27, 2007 with the filing of a Complaint
in the Court of Chancery of the State of Delaware in and for New Castle County,
captioned Glenview Capital Partners, L.P. et al. v. Haights Cross
Communications, Inc., Civil Action No. 2757 (VCS) (the “Action”), asserting
claims under 8 Del. Code. § 220 and under a certain Investors Agreement, dated
December 10, 1999, between the Parties;
          WHEREAS, HCC has denied all of the material allegations of the
Series Preferred B Stockholders in the Action;

-1-



--------------------------------------------------------------------------------



 



          WHEREAS, certain of the Series B Preferred Stockholders hold shares of
HCC’s Series B Preferred Stock;
          WHEREAS, HCC, the Series A Preferred Stockholders, the Series B
Preferred Stockholders, and certain other parties, have agreed to recapitalize
HCC and, inter alia, change all the shares of HCC’s Series B Preferred Stock
into shares of the HCC’s common stock pursuant to that certain Recapitalization
Agreement by and among the Company and the Investors named therein dated
June 29, 2007 (the “Recapitalization Agreement”);
          WHEREAS, the Parties thus desire to settle any and all claims by and
between each other arising from or related to the Action, regardless where
filed, and to further resolve any and all claims which are or could have been
asserted in the Action on mutually agreeable terms in order to avoid further
expense, inconvenience, and the distraction of litigation;
          Whereas the Parties and the Series A Preferred Stockholders desire to
terminate (i) an Investors Registration Rights Agreement, dated as of
December 10, 1999, by and among Haights Cross Communications, Inc., Haights
Cross Operating Company and the Holders (as defined therein) (the “Investors
Registration Rights Agreement”), and (ii) an Investors Agreement, dated as of
December 10, 1999, by and among Haights Cross Communications, Inc., Haights
Cross Operating Company, the Existing Stockholders (as defined therein) and the
DLJMB Investors (as defined therein), as amended by Amendment to Investors
Agreement, dated as of June 27, 2003, (the “Investors Agreement”), and release
any and all claims by and between each other arising from the Investors
Registration Rights Agreement and/or the Investors Agreement,

-2-



--------------------------------------------------------------------------------



 



          NOW THEREFORE, in consideration of the mutual promises exchanged
herein and other good and valuable consideration, receipt of which is
acknowledged, the Parties and the Series A Preferred Stockholders hereby agree
as follows:
DISMISSAL OF ACTION
          Contemporaneously with the execution and delivery of this Release,
counsel for the Parties shall execute a Stipulation and Order of Dismissal,
dismissing the Action with prejudice and without costs to any party. Counsel for
the Series B Preferred Stockholders shall file the Stipulation and Order of
Dismissal with the Court promptly after its execution.
RELEASES AND TERMINATION
          1. The Series B Preferred Stockholders, on behalf of themselves and
their predecessors, successors and assigns (collectively, the “Series B
Preferred Stockholder Releasors”), irrevocably release and forever discharge HCC
and its predecessors, successors and assigns, and each of their past or present
parents, subsidiaries, affiliates, and each past or present officer, director,
shareholder, employee, contractor, agent, or representative (collectively, the
“HCC Releasees”), from any and all claims, demands, actions, causes of action,
suits, debts, liens, demands, contracts, liabilities, agreements, promises,
representations, obligations, costs, expenses, losses or damages of any kind
whatsoever (collectively, “Claims”), whether known or unknown, fixed or
contingent, suspected or claimed, which the Series B Preferred Stockholder
Releasors had, now have, or claim to have had against the HCC Releasees arising
from, or relating in any way, to the claims asserted in the Action, including
any claims related to the validity of any employment agreement currently in
effect between HCC and management; provided, however, nothing herein shall
constitute a release of any Claims arising from any HCC

-3-



--------------------------------------------------------------------------------



 



Releasee’s gross negligence, fraud or willful misconduct; and further provided,
however, that the Parties’ rights and obligations under this Release and under
the Recapitalization Agreement and transactions contemplated therein shall
remain in full force and unaffected by this Release.
          2. HCC, on behalf of itself and its predecessors, successors and
assigns (collectively, the “HCC Releasors”), irrevocably releases and forever
discharges the Series B Preferred Stockholders and their predecessors,
successors and assigns, and each of their past or present parents, subsidiaries,
affiliates, and each past or present officer, director, shareholder, employee,
contractor, agent, or representative (collectively, the “Series B Preferred
Stockholder Releasees”), from Claims, whether known or unknown, fixed or
contingent, suspected or claimed, which the HCC Releasors had, now have, or
claim to have had against the Series B Preferred Stockholder Releasees arising
from, or relating in any way, to the claims asserted in or that could have been
asserted in the Action; provided, however, that nothing herein shall constitute
a release of any Claims arising from any Series B Preferred Stockholder
Releasee’s gross negligence, fraud or willful misconduct; and further provided,
however, that the Parties’ rights and obligations under this Release and under
the Recapitalization Agreement and transactions contemplated therein shall
remain in full force and unaffected by this Release.
          3. The Parties and the Series A Preferred Stockholders, on behalf of
themselves and their predecessors, successors and assigns, hereby agree to
terminate the Investors Registration Rights Agreement and the Investors
Agreement, and to irrevocably release and discharge Claims, whether known or
unknown, fixed or contingent, suspected or claimed, which the Parties and the
Series A Preferred Stockholders had, now have, or claim to have had

-4-



--------------------------------------------------------------------------------



 



by and between each other, and each of their past or present parents,
subsidiaries, affiliates, and each past or present officer, director,
shareholder, employee, contractor, agent, or representative, arising from or
related to the Investors Registration Rights Agreement and/or the Investors
Agreement; provided, however, that the Parties and the Series A Preferred
Stockholders’ rights and obligations under this Release and under the
Recapitalization Agreement and transactions contemplated therein shall remain in
full force and unaffected by this Release.
WARRANTIES
          1. Each of the Parties and Series A Preferred Stockholders acknowledge
that it has had the opportunity to consult with its own legal counsel in
connection with this Release and understands the meaning of each term of this
Release and the consequences of signing this Release.
          2. Each of the Parties and Series A Preferred Stockholders hereto
warrants and represents that it fully understands that the terms of this Release
are contractual and not a mere recital.
          3. Each of the Parties and Series A Preferred Stockholders hereto
warrants and represents that it understands that the covenants contained within
this Release constitute a full accord and satisfaction of all claims and matters
referred to in the Action.
          4. Each of the Parties and Series A Preferred Stockholders hereto
warrants and represents that it is fully authorized to enter into this Release
and to carry out the obligations provided for herein.

-5-



--------------------------------------------------------------------------------



 



          5. Each of the Parties and Series A Preferred Stockholders warrants
and represents that the undersigned persons are duly authorized to bind HCC, the
Series B Preferred Stockholders and the Series A Preferred Stockholders,
respectively, to this Release.
          6. Each of the Parties and Series A Preferred Stockholders represent
and warrant that (i) there has been no assignment or other transfer or
disposition of any of their respective claims, demands, actions, causes of
action, suits, debts, liens, demands, contracts, liabilities, agreements,
promises, representations, obligations, costs, expenses, losses or damages
released herein, (ii) to the maximum extent permitted by law, they will not file
any further complaints, charges, arbitration demands or complaints, or lawsuits
or make any further allegations to anyone, at any time hereafter, arising out of
the claims released herein, and (iii) they understand and agree that in entering
into this Release each party is relying on the other’s foregoing representation
and warranty.
NO ADMISSION OF LIABILITY
          The Parties hereto understand and agree that the liability for the
allegations of the Action and such damages as were or may have been incurred
therefrom is disputed and that this Release is a compromise of disputed claims
and shall not be construed as an admission of negligence or liability, nor an
expression of consent or agreement with the contentions and/or the allegations
of the Action.
AMENDMENT
          This Release shall not be modified or amended except by an installment
in writing signed by all parties to this Release, or their legal
representatives.

-6-



--------------------------------------------------------------------------------



 



INVALID PROVISIONS
          If, after the date hereof, any provision of this Release is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Release, such provision shall be fully severable. In lieu
thereof, there shall be added a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.
APPLICABLE LAW
          The validity, construction, interpretation and administration of this
Release shall be governed by the substantive laws of the State of Delaware.
SUCCESSORS AND ASSIGNS
          This Release shall be binding upon and inure to the benefit of the
Parties, the Series A Preferred Stockholders, and their respective successors
and assigns. The Parties and Series A Preferred Stockholders agree that any
assignee or successor in interest of either party shall have all of the rights
and obligations accorded such entities’ assignor or predecessor in interest
under this Release.
TITLES, HEADINGS AND CAPTIONS
          All titles, headings and captions used in this Release have been
included for administrative convenience only and do not constitute matters to be
construed in interpreting this Release.
MISCELLANEOUS
          1. All parties have cooperated in the drafting and preparation of this
Release and it is therefore specifically understood and agreed that all parties
shall be deemed to have

-7-



--------------------------------------------------------------------------------



 



drafted this document to avoid any negative inference by any court or tribunal
against the preparer of this document.
          2. No waiver of any of the provisions of this Release shall constitute
a waiver of any other provisions (whether or not similar). The waiver by any
party of any breach of this Release shall not be deemed or construed as a waiver
of any other breach, whether prior, subsequent, or contemporaneous, of this
Release.
          3. This Release may be executed in counterparts and by facsimile, and
such executed facsimile counterparts, when taken together, shall be deemed to
constitute a fully executed original.
          WE HAVE READ THE FOREGOING RELEASE AND SETTLEMENT AGREEMENT AND FULLY
UNDERSTAND THE CONTENTS AND MEANING THEREOF.
          Witness the following signatures this 10th day of August, 2007.

                  Haights Cross Communications, Inc.    
 
           
 
  By:
Name:   /s/ Paul J. Crecca
 
Paul J. Crecca    
 
  Title:   Executive Vice President and Chief Financial Officer    
 
                Glenview Capital Partners, L.P.    
 
           
 
  By:
Name:   /s/ Mark Horowitz
 
Mark Horowitz    
 
  Title:   Chief Operating Officer and General Counsel    

-8-



--------------------------------------------------------------------------------



 



                  Glenview Institutional Partners, L.P.    
 
           
 
  By:
Name:   /s/ Mark Horowitz
 
Mark Horowitz    
 
  Title:   Chief Operating Officer and General Counsel    
 
                Glenview Capital Master Fund, Ltd.    
 
           
 
  By:
Name:   /s/ Mark Horowitz
 
Mark Horowitz    
 
  Title:   Chief Operating Officer and General Counsel    
 
                Quadrangle Debt Recovery Income Fund LP
By: Quadrangle Debt Recovery Advisors LP
Its: Advisor    
 
           
 
  By:
Name:   /s/ Christopher Santana
 
Christopher Santana    
 
  Title:   Managing Principal    
 
                Quadrangle Debt Opportunities Fund LP
By: Quadrangle Debt Recovery Advisors LP
Its: Advisor    
 
           
 
  By:
Name:   /s/ Christopher Santana
 
Christopher Santana    
 
  Title:   Managing Principal    
 
                QDRF Master Ltd.
By: Quadrangle Debt Recovery Advisors LP
Its: Advisor    
 
           
 
  By:
Name:   /s/ Christopher Santana
 
Christopher Santana    
 
  Title:   Managing Principal    

-9-



--------------------------------------------------------------------------------



 



                  Quadrangle Debt Recovery Income Fund Master Ltd
By: Quadrangle Debt Recovery Advisors LP
Its: Advisor    
 
           
 
  By:
Name:   /s/ Christopher Santana
 
Christopher Santana    
 
  Title:   Managing Principal    
 
                Quadrangle Debt Opportunities Fund Master Ltd
By: Quadrangle Debt Recovery Advisors LP
Its: Advisor    
 
           
 
  By:
Name:   /s/ Christopher Santana
 
Christopher Santana    
 
  Title:   Managing Principal    
 
                Deephaven Distressed Opportunities Trading Ltd.    
 
           
 
  By:
Name:   /s/ Jeffrey Golbus
 
Jeffrey Golbus    
 
  Title:   Portfolio Manager    
 
                Columbia Funds Master Investment Trust-Columbia
High Income Master Portfolio
By: MacKay Shields, LLC, its sub-advisor    
 
           
 
  By:
Name:   /s/ J. Matthew Philo
 
J. Matthew Philo    
 
  Title:   Senior Managing Director    

-10-



--------------------------------------------------------------------------------



 



                  Columbia Funds Variable Insurance Trust 1 -
Columbia High Yield Fund, Variable Series
By: MacKay Shields, LLC, its sub-advisor    
 
           
 
  By:
Name:   /s/ J. Matthew Philo
 
J. Matthew Philo    
 
  Title:   Senior Managing Director    
 
                The Mainstay Funds on Behalf of its High Yield
Corporate Bond Fund
By: MacKay Shields, LLC, its sub-advisor    
 
           
 
  By:
Name:   /s/ J. Matthew Philo
 
J. Matthew Philo    
 
  Title:   Senior Managing Director    
 
                The Mainstay Funds on Behalf of its Diversified
Income Fund
By: MacKay Shields, LLC, its sub-advisor    
 
           
 
  By:
Name:   /s/ J. Matthew Philo
 
J. Matthew Philo    
 
  Title:   Senior Managing Director    

-11-



--------------------------------------------------------------------------------



 



                  Mainstay VP Series Fund, Inc. on Behalf of its High
Yield Corporate Bond Portfolio    
 
                By: MacKay Shields, LLC, its sub-advisor    
 
           
 
  By:
Name:   /s/ J. Matthew Philo
 
J. Matthew Philo    
 
  Title:   Senior Managing Director    

-12-